699 N.W.2d 697 (2005)
473 Mich. 881-886
Coponen
v.
Wolverine Pipe Line Co., Inc.
Nos. 127389, 127390, 127391, 127392.
Supreme Court of Michigan.
July 25, 2005.
SC: 127389, 127390, 127391, 127392, COA: 235692, 235693, 235694, 235695.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of the application for leave to appeal is considered and IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with prejudice and without costs.